Filed 10/19/20 P. v. Perry CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.111.5.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                           2d Crim. No. B302927
                                                                   (Super. Ct. No. 2018019411)
     Plaintiff and Respondent,                                          (Ventura County)
v.
NANUEL PERRY, SR.,
     Defendant and Appellant.


                   Nanuel Perry, Sr. appeals his 28-month felony-jail
sentence (Pen. Code, § 1170, subd. (h)(5))1, imposed after he
entered into a negotiated plea to commercial burglary (§ 459) and
admitted two prior prison term enhancements (§ 667.5, subd. (b)).
Appellant contends, and the Attorney General agrees, that the
prior prison term enhancements have been invalidated by Senate
Bill No. 136 (S.B. 136; Stats. 2019, ch. 590, § 1) and must be
stricken. (People v. Matthews (2020) 47 Cal. App. 5th 857, 866
(Matthews).) We strike the prior prison term enhancements and
remand for resentencing.


         1   All further statutory references are to the Penal Code.
                         Procedural History
             Appellant was the “wheelman” in the nighttime
burglary of a meat market that resulted in a high speed police
chase. Inside the vehicle were bolt cutters, a money counter, a
license plate, a hairnet, a screwdriver, and $2,400 cash.
             Appellant was charged with two counts of commercial
burglary (counts 1-2; § 459) and misdemeanor possession of
burglary tools (count 3; § 466) with two prior prison term
enhancements (§ 667.5, subd. (b)). On August 21, 2019, appellant
entered into a written plea agreement and pled guilty to count 1
for commercial burglary and admitted the prior prison term
enhancements. The trial court sentenced appellant to the low
term of 16 months on count 2 (§ 459), plus 12 months on a prior
prison term enhancement (§ 667.5, subd. (b)). Counts 1 and 3
were dismissed. (§ 1385.)
             After appellant was sentenced, S.B. 136 was enacted
to limit section 667.5, subdivision (b) to prior prison terms
resulting from convictions for sexually violent offenses.
(Legis. Counsel’s Dig., Sen. Bill No. 136 (2019–2020 Reg. Sess.)
ch. 590, § 1.) The Attorney General agrees the section 667.5,
subdivision (b) enhancements must be stricken because
appellant’s judgment is not final. (See Matthews, supra, 47
Cal.App.5th at p. 862; People v. Petri (2020) 45 Cal. App. 5th 82,
94 [S.B. 136 applies retroactively to defendants whose judgments
are not yet final as of January 1, 2020]; People v. Jennings (2019)
42 Cal. App. 5th 664, 681–682 [same].)




                                 2
                      Remand for Resentencing
             The Attorney General argues that the proper remedy
is to remand to permit the district attorney to either accept a
reduction of the sentence (i.e., a 16-month or 24-month felony-jail
sentence) or to withdraw from the plea agreement. We disagree.
Unlike Matthews, the plea agreement did not provide for a
stipulated sentence although the trial court, in approving the
plea agreement, did indicate it would impose a 28-month felony-
jail sentence. It was an open plea agreement. It was not a
negotiated agreement with a stipulated sentence or upper lid. “‘A
defendant who enters an open plea and is advised of his
maximum exposure has received no promise with respect to his
sentence — he is simply being provided with the information
necessary to enter a voluntary and intelligent plea.’” (People v.
Cuevas (2008) 44 Cal. 4th 374, 381.)
             Requiring “the parties’ compliance with changes in
the law made retroactive to them does not violate the terms of
the plea agreement . . . .” (Doe v. Harris (2013) 57 Cal. 4th 64, 73;
compare People v. Stamps (2020) 9 Cal. 5th 685, 704 [trial court
may not alter terms of a plea bargain by changing the length of a
stipulated sentence without the parties’ consent].) In Matthews,
supra, 47 Cal. App. 5th 857, the plea agreement “specified the
precise sentences to be imposed for each charge and
enhancement” and “the trial court lack[ed] the power to alter
those sentences except to eliminate enhancements affected by
Senate Bill No. 136 (2019–2020 Reg. Sess.).” (Id. at p. 866.)
Here, the plea agreement provides that appellant can be
sentenced to county jail and/or home detention for a maximum of
five years. It is not a stipulated sentence.




                                 3
                             Disposition
             The 12-month prior prison term enhancement is
stricken and the matter is remanded for resentencing on count 2
for commercial burglary. The trial court is directed to exercise
it’s sentencing discretion in light of the changed circumstances.
(Cf. People v. Buycks (2018) 5 Cal. 5th 857, 893 [discussing “full
resentencing rule”]; People v. Burbine (2003) 106 Cal. App. 4th
1250, 1258-1259 [trial court may reconsider all of its
discretionary sentencing choices, so long as it does not impose a
term greater than original].) In all other respects, the judgment
of conviction is affirmed.
             NOT TO BE PUBLISHED.


                                                YEGAN, J.

We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                                4
                    Bruce A. Young, Judge

               Superior Court County of Ventura

                ______________________________

            Todd W. Howeth, Public Defender and Thomas
Hartnett, Snr. Deputy Public Defender, under appointment by
the Court of Appeal for Defendant and Appellant.

            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Michael R. Johnsen,
Supervising Deputy Attorneys General, for Plaintiff and
Respondent.